Per Curiam:
We have carefully examined the evidence and find no substantial or material difference between that given upon the present trial and that given upon the former trial, as to which the Court of Appeals said: “A majority of the judges are of the opinion that the decedent, upon the most favorable view of the evidence that can be taken in the interest of the plaintiff, was guilty of contributory negligence as matter of law.” Relying, therefore, upon the opinion above quoted (205 N. Y. 50), we are constrained to affirm the order and judgment. The order and judgment should be affirmed, with costs. Present—Clarke, P. J., McLaughlin, Laughlin, Scott and Page, JJ. Order and judgment affirmed, with costs.